                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI


 TERRI YOLANDA LABLANCE,                        )
                                                )
                       Plaintiff,               )
                                                )
 v.                                             )
                                                )         Case No. 4:19-cv-00693-BP
 MISSOURI DEPARTMENT OF                         )
 CORRECTIONS AND CORIZON                        )
 HEALTH,                                        )
                                                )
                       Defendants.              )


                         PLAINTIFF’S OBJECTIONS TO
                  DEFENDANT CORIZON HEALTH’S BILL OF COSTS

       Plaintiff Terri LaBlance (“Plaintiff”), pursuant to Federal Rule of Civil Procedure 54 and

Local Rule 54.1(a)(1), makes the following objections to the Bill of Costs submitted by

Defendant Corizon Health (“Corizon”) on February 3, 2021 (Doc. #78):

                                       Legal Standards

       “A district court has discretion in determining and awarding costs in a given case. The

court’s power to tax costs, however, is limited to the items enumerated in [28 U.S.C. § 1920].”

Kirk v. Schaeffler Grp. USA, Inc., No. 3:13-cv-5032-DGK, 2016 WL 6023696, at *2 (W.D. Mo.

July 26, 2016). The enumerated categories in Section 1920 “represent rigid controls [and] only

items within these categories may be taxed.” Hallmark Cards, Inc. v. Monitor Clipper Partners,

LLC, No. 08-0840-CV-W-ODS, 2013 WL 1155245, at *1 (W.D. Mo. Mar. 20, 2013).

       As noted by the Supreme Court, Section 1920 creates a “narrow scope of taxable costs”

that are limited to “relatively minor, incidental expenses” and represent just “a fraction of the

nontaxable expenses borne by litigants for attorneys, experts, consultants, and investigators.”

Taniguchi v. Kan Pacific Saipan, Ltd., 132 S. Ct. 1997, 2006 (2012). “Because taxable costs are


          Case 4:19-cv-00693-BP Document 80 Filed 02/17/21 Page 1 of 6
limited by statute and are modest in scope,” the Supreme Court has found “no compelling reason

to stretch the ordinary meaning of the cost items Congress authorized in § 1920.” Id.

       “[T]he party seeking to recover costs [i.e., Corizon] has the burden of persuading the

court that the items and amounts sought are, in fact, compensable under 28 U.S.C. § 1920 or

some other statute.” Kirk, 2016 WL 6023696, at *2. “[T]his obligation requires some indication

as to the costs’ necessity.”   Combs v. Cordish Cos., No. 14-0227-CV-W-ODS, 2015 WL

5096009, at *1 (W.D. Mo. Aug. 28, 2015). “Pursuant to Federal Rule of Civil Procedure 54(d)

and 28 U.S.C. § 1920, the Court must carefully scrutinize the claimed costs and the support

offered for them.” Neidenbach v. Amica Mut. Ins. Co., No. 4:13-cv-1604 CAS, 2016 WL

5076149, at *1 (E.D. Mo. Sept. 14, 2016).

                       Specific Objections and Supporting Authorities

       Here, Corizon has not met its burden of persuasion for the requested award of costs; the

proposed Bill of Costs provides no explanation of the necessity of the costs for which Corizon

seeks to be reimbursed.     For the reasons outlined below, Plaintiff submits that Corizon’s

requested award of costs should be denied; or, in the alternative, any award of costs should be

reduced from the amount requested in Corizon’s Bill of Costs.

       Corizon seeks $4,071.80 for costs associated with printed and videotaped depositions

taken in the case. First, Corizon has failed to include any suggestions as to the necessity of the

associated costs. Further, Corizon has not included any invoices that would allow for inspection

of costs incurred. Viewing the invoices would show whether additional costs associated with

shipping, video synchronization and various other services beyond the simple costs of transcripts

and exhibits is included in the total. (See Doc. #79). These costs, should they exist, are not

taxable. See, e.g., Kirk, 2016 WL 6023696, at *4 (“A cost that is merely associated with a

deposition is not compensable.”; this includes shipping and handling, which “is not taxable”);

                                      2
          Case 4:19-cv-00693-BP Document 80 Filed 02/17/21 Page 2 of 6
Alt. Med. & Pharmacy, Inc. v. Express Scripts, Inc., No. 4:14 CV 1469 CDP, 2016 WL 3443574,

at *2 (E.D. Mo. June 23, 2016) (finding that cost of synchronizing written and video deposition

transcripts is “not a fee for the transcript” and “is not recoverable” as costs, and also that “[f]ees

charged by the court reporter for postage and delivery are not recoverable”); Combs, 2015 WL

5096009, at *4 (“The Court’s prior ruling leads to the obvious conclusion that synchronization of

the written and video depositions is not allowed.”).

       Further, Corizon seeks costs for both printed and video transcripts of Plaintiff’s

deposition, which are only recoverable in tandem when “each transcript was necessarily obtained

for use in the case.” Stanley v. Cottrell, Inc., 784 F.3d 454, 465 (8th Cir. 2015). The Eighth

Circuit has noted that this requirement can be satisfied when both the written and video

transcripts are used at trial in a matter like “a large and complex patent case” or to make

deposition designations to play to the jury at trial. Id. at 466.

       Corizon has not made any effort to demonstrate – or even argue – that any costs, but

specifically, both printed and video transcripts were necessarily obtained for use in this case, as

required by Stanley. In the event that costs are awarded, the costs for both transcripts should

therefore be denied, and Corizon should be allowed only the costs of the printed transcript (if

awarded any costs at all). See Alt. Med. & Pharmacy, 2016 WL 3443574, at *2 (“Here,

defendants offer no such explanation as to why both types of transcripts were ‘necessarily

obtained for use’ in this case.      In the absence of any evidence that both transcripts were

necessary, the Court agrees with plaintiff’s arguments that the electronically recorded transcripts

. . . were for the convenience of counsel, rather than necessarily obtained for use in the case.




                                       3
           Case 4:19-cv-00693-BP Document 80 Filed 02/17/21 Page 3 of 6
Therefore, the Court will award defendants the costs of printed deposition transcripts only . . .

.”).1

        Videotaped depositions also proved unnecessary because this case did not proceed to

trial. Even if they may have eventually been necessary for trial, Corizon could have waited to

order copies of the videos in order to avoid unnecessary costs in this case; the failure to do so

caused it to incur unnecessary expense that should not be taxed to Plaintiff.

        In the absence of any suggestions as to the necessity of costs incurred or invoices

itemizing costs incurred by Defendant Corizon, the Court should deny Corizon’s requests as it

has not met its burden under Kirk to show the necessity of the costs requested; or alternatively,

the Court should deduct the $860.00 associated with the video costs of Plaintiff’s deposition. WL

6023696, at *2.


                                           Conclusion

        For the foregoing reasons, Plaintiff respectfully requests that the Court deny Corizon’s

requests for costs, or alternatively, deduct a total of $860.00 from Corizon’s proposed Bill of

Costs, based on the specific objections detailed and itemized above.




        1
               The court in Alternative Medicine & Pharmacy made one exception for “a key
witness outside the subpoena power of the Court.” Alt. Med. & Pharmacy, 2016 WL 3443574,
at *2. There are no such witnesses in this case, as the deposed witnesses include only Plaintiff, a
non-party that resides in Missouri, and the parties’ experts.

                                        4
            Case 4:19-cv-00693-BP Document 80 Filed 02/17/21 Page 4 of 6
                           Respectfully submitted,

                           KRIGEL & KRIGEL, P.C.

                           By: /s/ Ivan L. Nugent                   .
                               Ivan L. Nugent          MO #62148
                               4520 Main St., Ste. 700
                               Kansas City, Missouri 64111
                               Telephone: 816.756.5800
                               Facsimile: 816.756.1999
                               inugent@krigelandkrigel.com


                           Attorneys for Plaintiff Terri LaBlance




                            5
Case 4:19-cv-00693-BP Document 80 Filed 02/17/21 Page 5 of 6
                               CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that the foregoing document was filed this 17th
day of February, 2021, via the Court’s CM/ECF system, which shall send electronic notice of the
same to the following counsel of record:

       Counsel for Defendant Corizon
       Michael L. Matula
       Claudia M. Tan
       OGLETREE DEAKINS, NASH, SMOAK & STEWART, P.C.
       4520 Main St, Ste. 400
       Kansas City, Missouri 64111


                                             /s/ Ivan L. Nugent
                                            Attorney for Plaintiff




                                      6
          Case 4:19-cv-00693-BP Document 80 Filed 02/17/21 Page 6 of 6
